Pee Curiam:
We are of the opinion that the Special Term was justified in reversing the judgment on the ground that it is against the weight of the evidence, although no reasons for the reversal were stated. It appears from the record that the city judge held the case thirteen months before deciding it. The charter of the city of Buffalo*  requires a City Court judge to decide cases within ten days after submission. This provision was waived by counsel, but such waiver does *859not justify such a delay, which we deem unreasonable and prejudicial to justice. We disapprove the practice of requesting an unlimited waiver. If the time for making the decision as provided by statute is to be waived, it should be waived only for a limited period. Present — Hubbs, P. J., Clark, Davis, Sears and Crouch, JJ. All concur, except Davis and Crouch, JJ., who agree with the statements relative to practice contained in the memorandum, but vote for reversal on the ground that the decision by the City Court was not against the weight of the evidence. Judgment and order affirmed, with costs. New trial in City Court of Buffalo to be had on the 25th day of January, 1926, at ten a. m.